Citation Nr: 0003090	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  95-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for prostate cancer as 
secondary to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1945 to 
June 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 rating decision from the 
Cheyenne, Wyoming Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC).  

In November 1998 the Board remanded this case for further 
development pursuant to a recent decision of the United 
States Court of Appeals for Veterans Claims (Court), Hilkert 
v. West, 11 Vet. App. 284 (1998), in which it was held that 
38 C.F.R. 3.311 does not allow for sub silentio consideration 
of the factors listed in 38 C.F.R. 3.311(e) by the Under 
Secretary for Benefits (USB).  

As a result, the Board remanded the case so that the USB 
could prepare an opinion that specifically articulated 
consideration of the factors listed in 38 C.F.R. § 3.311(e).  

Subsequent to the Board remand, in Hilkert v. West, 12 Vet. 
App. 145 (1999), the Court reversed its earlier position, 
holding that a discussion of the factors enumerated in 
section 3.311(e) was not required if the USB recommended that 
there was no reasonable possibility that the veteran's 
disease resulted from radiation exposure in service.  Id. at 
148-149.  The case has since been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  


2.  The probative medical evidence shows that prostate cancer 
is not causally related to any inservice radiation exposure.  


CONCLUSION OF LAW

Prostate cancer, claimed as secondary to radiation exposure, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991);  38 C.F.R. 
§§ 3.303(d), 3.309(d), 3.311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that a lipoma on the veteran's 
right arm was removed in May 1955.  The removed tissue was 
found to be somewhat congested but was otherwise unremarkable 
adipose tissue.  

In November 1960 the veteran underwent an elective 
hemorrhoidectomy for occasional rectal pain and bleeding for 
the past eleven years.  Physical examination was normal 
except for tender prolapsed thrombosed hemorrhoids.  
Laboratory studies were found to be within normal limits.  
Following the surgery, the veteran was discharged to full 
duty, much improved.  

In June 1964 the veteran was admitted for the chief complaint 
of perirectal pain of four days duration.  Physical 
examination revealed a right pericentral abscess with no 
evidence of hemorrhoids or anal fissures.  The abscess was 
incised and drained, and he was returned to duty.  


In January 1965 the veteran was seen for a continually 
draining anal fistula.  Proctosigmoidoscopy revealed no 
mucosal pathology.  There was an abscess in the anal canal 
with an anterior fistula.  On follow-up in February 1965 the 
anal fistula was excised.  

Service medical records show no documentation of a diagnosis 
of prostate cancer nor exposure to radiation.  

Post-service medical records from October 1967 to May 1975 
document treatment for a variety of medical problems, 
including diverticulitis, but do not document diagnosis or 
treatment of cancer of the prostate or any other cancer.  

Progress notes from July 1986 to August 1990 show treatment 
of various medical problems, including bloody stools and left 
upper quadrant pain.  In April 1990 the veteran was seen for 
a long history of a slow-growing mass in the back of the knee 
and recent episodes of knee locking.  Examination revealed a 
cartilage tumor of the right knee.  Upon excision, the tumor 
was found to be more compatible with synovial chondromatosis; 
however, it was noted that there was some question of a 
malignancy.  

In August 1990 the veteran was admitted to Teton Valley 
Hospital with an on-going diagnosis of diverticulitis.  His 
history of bloody stools and left-sided pain were noted.  
During admission, a left hemicolectomy, cholecystectomy, 
appendectomy, and cecotomy were performed.  The discharge 
diagnoses were diverticulitis, diverticulosis, 
cholelithiasis, and cholecystitis.  

Records of Dr. T.H.H. show that the veteran was treated for 
prostate enlargement in November 1992.  

In January 1993 the veteran was noted as being evaluated for 
a prostate nodule.  A biopsy was noted as being positive, and 
Dr. T.H.H's diagnoses were prostatism and prostate cancer.  

A biopsy performed in February 1993 was found to reveal 
metastatic, moderately well differentiated adenocarcinoma 
with prostatic adenocarcinoma in two right pelvic lymph 
nodes.  

In February 1993 the veteran submitted an application for 
service connection of prostate cancer as secondary to 
radiation exposure.  He contended that he may have been 
exposed to radiation in 1946 while at the Bikini Atoll, 
Crossroads, Able, and Baker tests.  

In March 1993 the Department of the Navy submitted an 
Atmospheric Nuclear Test Participation Summary Sheet 
confirming that the veteran was an atmospheric nuclear test 
participant in 1946 as part of Operation CROSSROADS.  His 
radiation dose was calculated as being 0.360 rem.  

In November 1993 the M&ROC received multiple treatises 
generally discussing the prostate, prostate cancer, and the 
urinary system.  

In November 1993, a local hearing was conducted.  The veteran 
contended that his prostate cancer resulted from his 
participation in atmospheric nuclear testing.  Transcript, 
pp. 2-3.  He indicated that his prostate cancer was first 
diagnosed in 1991.  Tr., p. 3.  He testified that his father 
had prostate cancer, but that Dr. T.H.H. had told him that, 
based on its development, he must have had the cancer for 10 
to 15, maybe 20 years.  Tr., p. 4.  

In March 1998 the Defense Special Weapons Agency (DSWA) 
(currently the Defense Threat Reduction Agency (DTRA)) noted 
that historical records confirmed that the veteran was 
present at Operation CROSSROADS in 1946 during which 
atmospheric testing was performed.  Scientific dose 
reconstruction was found to indicate that the veteran would 
have received a probable dose of 0.268 rem gamma (0.3 
rounded), with an upper bound of 0.8 rem gamma.  It was also 
concluded that he had virtually no potential for exposure to 
neutron radiation due to the distance of the veteran's unit 
from ground zero.  It was further concluded that he had no 
potential for internal exposure based on his unit's 
activities.  


In May 1998 the Chief Public Health and Environmental Hazards 
Officer (Under Secretary for Health (USH)) concluded that it 
was unlikely that the veteran's prostate cancer was 
attributable to exposure to ionizing radiation in service, 
noting that the sensitivity of the prostate to radiation 
carcinogenesis appeared to be relatively low and not clearly 
established.  

In June 1998 the Director of the VA Compensation and Pension 
Service (hereinafter "Under Secretary for Benefits" (USB)) 
concluded that there was no reasonable probability that the 
veteran's disability was the result of exposure to ionizing 
radiation in service.  

Criteria

General Service Connection Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  


The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1111, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

If not shown in service, service connection may be granted 
for a malignant tumor if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  


Special Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.309(d) (1999).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (1999).  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) (1999) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 


As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  

In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

A review of the record indicates that the development 
requested by the Board in its November 1998 remand has been 
completed to the extent necessary in this case.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

As was stated above, the Board remanded the case in November 
1998 so that the USB could prepare an opinion that 
specifically articulated consideration of the factors listed 
in 38 C.F.R. § 3.311(e), pursuant to the holding in the 
initial Hilkert decision.  Hilkert v. West, 11 Vet. App. 284 
(1998).  

Subsequent to the Board remand, in Hilkert v. West, 12 Vet. 
App. 145 (1999), the Court withdrew its earlier position, 
holding that a discussion of the factors enumerated in 
section 3.311(e) was not required if the USB recommended that 
there was no reasonable possibility that the veteran's 
disease resulted from radiation exposure in service.  Id. at 
148-149. 

As a result, the M&ROC determined that it was not necessary 
to forward a request to the USB for an opinion pursuant to 
the holding in the initial Hilkert decision since that part 
of the decision relied upon by the Board in its November 1998 
remand had been subsequently withdrawn by the Court.  

The Board concludes that the M&ROC was correct in its 
decision to not pursue such development because such 
development would have been pursuant to a specific holding 
that was later withdrawn by the Court.  Further, such 
development was no longer required, as the Court's subsequent 
decision, holding that discussion of the factors enumerated 
in section 3.311(e) is not required where the USB finds that 
there is no reasonable probability of the disease resulting 
from radiation exposure, indicates that the USB opinion of 
record is sufficient, as the USB concluded that there was no 
reasonable probability that the veteran's disability resulted 
from exposure to ionizing radiation in service.  See Hilkert 
v. West, 12 Vet. App. 145, 148-149 (1999).  

Regarding the service connection claim, the Board first notes 
that the veteran is not entitled to presumptive service 
connection based on 38 C.F.R. § 3.309(d).  While the evidence 
establishes that the veteran is a radiation exposed veteran, 
prostate cancer is not one of the presumptive disease 
included in section 3.309(d).  

As to the second method of establishing service connection, 
the Board notes that an appellant is not required to submit a 
traditional well-grounded claim under 38 C.F.R. 3.311.  
Instead, VA has established special procedures to follow for 
those veterans seeking compensation for diseases related to 
exposure to radiation in service.  See Hilkert v. West, 
11 Vet. App. 200 (1998); Wandel v. West, 11 Vet. App. 200 
(1998); see also Johnson v. West, U.S. Vet. App. No. 97-1562 
(May 26, 1999) (non-precedential opinion).  For the 
adjudication of claims under section 3.311, the benefit-of-
the-doubt rule under section 3.102 shall apply.  38 C.F.R. 
§ 3.311(f) (1999).  

In this regard, the Board notes that it has been determined 
that the veteran was exposed to ionizing radiation; has been 
diagnosed with prostate cancer; prostate cancer is a 
radiogenic disease as defined in 38 C.F.R. § 3.311; and a 
dose assessment was provided.  

The record shows that the M&ROC requested dose information 
from the DSWA (currently the DTRA), which found that the 
veteran participated in Operation CROSSROADS with a probable 
radiation exposure dose of 0.268 rem gamma (0.3 rem rounded 
(upper bound of 0.8 rem gamma).  A medical opinion also was 
obtained from the USH, and the case was referred to the USB 
for further consideration pursuant to 38 C.F.R. § 3.311.  
Therefore, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran with respect to his claim is required to comply with 
§ 5107(a).  

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim as to its 
consideration and development under 38 C.F.R. § 3.311.

Notwithstanding the fact that prostate cancer is listed as a 
radiogenic disease under § 3.311(b)(2)(xxiii), and it has 
been determined that the veteran was exposed to ionizing 
radiation, there is no competent, medical, or scientific 
evidence linking the veteran's diagnosis to the claimed 
inservice exposure to radiation.  

The only competent medical evidence of record discussing the 
veteran's radiation exposure is against the claim.  The May 
1998 VA medical opinion of the USH concluded that it was 
unlikely that the veteran's prostate could be attributed to 
exposure to ionizing radiation during service.

The USB found in June 1998 that there was no reasonable 
possibility that the veteran's disability resulted from such 
exposure.  Therefore, the preponderance of the evidence is 
against the veteran's claim for service connection under 
38 C.F.R. § 3.311.  Davis v. Brown, 10 Vet. App. 209 (1997); 
Rucker, 10 Vet. App. at 71.

The Board notes that service connection may be granted on a 
direct basis under 38 C.F.R. § 3.303(d) when it is 
established by competent evidence that the disease diagnosed 
after discharge is the result of exposure to radiation during 
active service.  Combee, 34 F.3d at 1044.  

The Board initially notes that the veteran is not entitled to 
presumptive service connection under sections 3.307 and 3.309 
because there is no competent medical evidence documenting a 
diagnosis of or manifestation of prostate cancer to a degree 
of 10 percent within one year of his discharge from service.  
38 C.F.R. §§ 3.307, 3.309.  

The veteran testified to being told by Dr. T.H.H. that he 
must have had his cancer for 10 to 15, or maybe 20 years.  
Tr., p. 4.  In June 1994 the M&ROC sent a request to Dr. 
T.H.H. for medical records pertaining to his treatment of the 
veteran.  There is no documentation in the records submitted 
to the M&ROC of Dr. T.H.H. of such an opinion.  Nor is there 
documentation from Dr. T.H.H. indicating a link between 
prostate cancer and service.  


As noted above, the record does not contain competent medical 
evidence of a link between the veteran's prostate cancer and 
service, including radiation exposure.  There are no medical 
opinions indicating a link between his prostate cancer and 
military service, including exposure to radiation.  

The Board notes that the above issue involves medical 
causation for which competent medical or scientific evidence 
is required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).  

The veteran and his representative, as laypersons without 
medical knowledge, are not competent to offer opinions or to 
make such conclusions regarding medical causation.  King v. 
Brown, 5 Vet. App. 19, 21 (1993); Grottveit, 5 Vet. App. at 
93; Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Neither is the Board competent to make such a determination 
without supporting medical or scientific evidence.  Id.  
There is no competent, medical, or scientific evidence 
linking the veteran's current disorder and service, including 
claimed inservice radiation exposure.  The only competent 
evidence of record that deals with the question of whether 
the veteran's cancer is related to service or inservice 
radiation exposure is against the claim.  The only opinions 
addressing this issue have concluded that his prostate cancer 
was not causally related to in-service radiation exposure.  

For these reasons and bases and following a complete review 
of the record, the Board finds that the evidence does not 
establish that the veteran's prostate cancer is related to 
his exposure to radiation during service.  Based upon a full 
review of the record, the Board finds that the evidence is 
not so evenly balanced as to require application of the 
benefit of the doubt in favor of the veteran.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for prostate cancer as 
secondary to ionizing radiation is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

